Citation Nr: 0602483	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bursitis of the 
left shoulder, residuals of fracture, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left wrist fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for left hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1971 to 
October 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Board 
hearing was held at the local RO in June 2004.  The Board 
remanded the case to the RO in October 2004.    

By rating decision in August 2005, the AMC increased the 
veteran's service connected rating for bursitis of the left 
shoulder, residuals of fracture to 10 percent disabling, 
effective August 27, 2001.  The same rating decision also 
increased the veteran's residuals of left wrist fracture to 
10 percent disabling, effective August 27, 2001.  However, 
where there is no clearly expressed intent to limit the 
appeal to entitlement to a specified disability rating, then 
the Board is required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  These issues therefore remain in 
appellate status. 




FINDINGS OF FACT

1.  The veteran's service-connected bursitis of the left 
shoulder, residuals of fracture is manifested by pain, which 
does not limit motion to the shoulder level; there is no 
dislocation or nonunion of the clavicle.

2.  The veteran's service connected residuals of left wrist 
fracture is manifested by pain and mild decreased range of 
motion; there is no nonunion or ankylosis.

3.  Low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current low back disability otherwise related to 
such service or to a service connected disability. 

4.  Left hip disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current left hip disability otherwise related to 
such service or to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for bursitis of the left shoulder, residuals of 
fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5019, 5201, 5203 (2005).

2.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of left wrist fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71(a), Diagnostic Codes 5211, 5212, 
5214, 5215 (2005).

3.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service, nor may the service 
incurrence of arthritis be presumed, nor is low back 
disability proximately due to or related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).
 
4.  Left hip disability was not incurred in or aggravated by 
the veteran's active duty service, nor is left hip disability 
proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decisions, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a September 2001 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining for his left shoulder, left 
wrist and left hip claims as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

In its October 2004 remand, the Board found that the 
September 2001 VCAA letter was insufficient because it did 
not address the veteran's claim for service connection for 
his low back disability.  In response, the AMC sent another 
VCAA letter to the veteran in November 2004 covering all the 
issues currently on appeal. 

Here the issues of increased rating for the left shoulder and 
left wrist are downstream issues of the original service 
connection claims adjudicated in the March 2002 rating 
decision.  VA's General Counsel has concluded that, if, in 
response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives a notice 
of disagreement that raises a new issue, § 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation where we have 
a VCAA notice to the veteran that relates to establishing 
service connection, but we do not have a separate § 5103(a) 
notice following the RO's grant of service connection and the 
veteran's notice of disagreement raising the downstream issue 
of an increased rating.  However, in the instant case, the 
AMC, on remand, provided a subsequent notice in November 2004 
concerning the veteran's increased rating claims.  

The Board also notes that the September 2001 and November 
2004 VCAA letters implicitly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board notes that the November 
2004 VCAA notice specifically requested information 
concerning the private practitioners referred to in the 
veteran's hearing testimony in compliance with the Board's 
remand.  Thus, the Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided the 
initial VCAA notice to the veteran in September 2001, which 
was prior to the March 2002 rating decision.  Accordingly, 
the requirements the Court set out in Pelegrini with respect 
to the left shoulder, left wrist and left hip claims have 
been satisfied.  However, as noted above, the issue of 
service connection for low back disability was not addressed 
in the September 2001 VCAA notice.  In its October 2004 
remand, the Board noted the defect of the September 2001 VCAA 
notice and remanded the issue to the AMC.  The AMC then took 
action to correct the defect by sending another VCAA notice 
to the veteran for his low back disability.  Thus, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless.  Although the notice 
provided to the veteran in November 2004 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided prior to the veteran's claim being sent back to the 
Board for appellate review.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records, Social 
Security Administration records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in February 2002 and 
April 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  



Left Shoulder

The present appeal involves the veteran's claim that the 
severity of his service-connected bursitis of the left 
shoulder, residuals of fracture warrants a higher disability 
rating.  Service medical records showed that the veteran was 
involved in a motorcycle accident in August 1974 while on 
active duty in which he injured his left shoulder.  Following 
the accident, the veteran had limited range of motion of the 
left shoulder.  An October 1974 service treatment record 
noted that the bone was sticking up on the left shoulder 
since the motorcycle accident.  An x-ray showed bone 
formation over the distal clavicle. 

The veteran had a VA examination in February 2002, which 
showed range of motion of the left shoulder was within normal 
limits, but perhaps slowed on abduction of the left arm.  A 
contemporaneous x-ray of the left shoulder showed no bony or 
joint abnormality.

VA treatment records from August 2001 to May 2004 showed 
continuing complaints of left shoulder pain. 

On remand due to a possible increase in severity, the veteran 
was afforded another VA examination in April 2005.  The 
examination report indicated that the veteran had aching and 
pain in the left shoulder particularly if he lied down on it 
at night.  There had been no episodes of dislocation or 
subluxation.  The examiner noted prominence of the distal end 
of the left clavicle and it was slightly tender to palpation.  
With respect to range of motion, abduction was 180 degrees 
with some discomfort; and internal and external rotation was 
about 110 degrees with complaints of discomfort at the final 
10 degrees.  There was no change in examination on repetitive 
motion.  The examiner indicated that x-rays taken at the VA 
in 2001 showed some mild degenerative changes; however, x-
rays taken in 2002 were essentially unremarkable indicating 
the very mild nature of the degenerative changes. 

The veteran's service-connected bursitis of the left 
shoulder, residuals of fracture has been rated by the RO 
under the provisions of Diagnostic Code 5019, which pertains 
to bursitis.  Under this diagnostic code, bursitis is rated 
on the limitation of motion of the affected parts, as 
degenerative arthritis.  Therefore, the Board must turn to 
Diagnostic Code 5201, which provides the rating criteria for 
evaluation of limitation of motion of the arm.  A 20 percent 
rating is warranted when motion is limited at shoulder level; 
a 30 percent when motion is limited midway between side and 
shoulder level; and a 40 percent when motion is limited to 25 
degrees from side.  Normal forward flexion and abduction of 
the shoulder are from 0 degrees to 180 degrees with 90 
degrees being at shoulder level. 38 C.F.R. § 4.71, Plate I.  
The most recent April 2005 VA examination showed that the 
veteran had full range of motion.  Even taking pain into 
consideration, there is no objective finding that the 
veteran's range of motion is limited to shoulder level.  
Thus, an increased rating is not warranted under Diagnostic 
Code 5201.

Diagnostic Code 5203 provides for a rating of 10 percent 
where there is malunion of the clavicle or where there is 
impairment of the clavicle with nonunion without loose 
movement.  Diagnostic Code 5203 further provides that an 
impairment of the clavicle with nonunion and with loose 
movement is assigned a 20 percent rating. Dislocation of the 
minor clavicle or scapula also warrants a 20 percent rating.  
38 C.F.R. § 4.71, Diagnostic Code 5203.  In the instant case, 
there has been no objective medical evidence of dislocation 
or nonunion of the clavicle.  Thus, Diagnostic Code 5203 is 
not applicable.  

The Board notes that under Diagnostic Code 5003, arthritis 
established by x- ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Code 5003.

The Board notes that DeLuca, supra, allows for the 
consideration of functional loss due to pain.  However, in 
the instant case, pain is already contemplated in the current 
10 percent rating. 

The Board acknowledges the veteran's statements concerning 
the pain he must deal with daily.  Nevertheless, a 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his bursitis of the left 
shoulder, residuals of fracture.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Left Wrist

The present appeal also involves the veteran's claim that the 
severity of his service-connected residuals of left wrist 
fracture warrants a higher disability rating.  A service x-
ray showed that the veteran fractured his left distal radius 
and ulna in the same August 1974 motorcycle accident 
discussed above.  

During the February 2002 VA examination, the veteran's main 
complaint was a feeling of numbness down towards his left 
hand.  The examiner found no residual deformity of the 
fractures to the radius and ulna and no tenderness on 
palpation over the area of the fractures.  The veteran's left 
hand was normal in appearance, except for the palm of the 
hand, which had an obvious fibrotic band that the examiner 
found to be typical of Dupuytren's contracture.  The veteran 
could almost completely extend his fingers, but not quite and 
he had full flexion of the fingers to the mid crease of the 
palm.  The veteran's wrist had elevation of 70 degrees and 
had extension.  Palmar flexion was 70 degrees, radial 
deviation was 15 degrees and ulnar deviation was 20 degrees 
without tenderness.  The examiner stated that neurologic 
examination, reflexes, strength and sensation of the upper 
extremities was normal, except for slight delays in traced 
figure interpretation.  

A May 2003 VA treatment record showed that the veteran 
reported weakness in the left wrist and intermittent shooting 
pain across the left wrist that lasted for seconds followed 
by paresthesia and ache for a few minutes.  However, August 
2003 VA nerve conduction studies reported no nerve 
impairment.  A September 2003 VA treatment record showed that 
the veteran was seen for his left hand and wrist for range of 
motion and strengthening therapy.  

The April 2005 VA examination report showed that the veteran 
complained of pain and decrease in strength of the left hand 
and left arm.  He mentioned that he is left handed, but had 
primarily discontinued the use of his left hand except to eat 
and write.  The examiner found that the veteran had no 
dislocation or subluxation.  There was no pain or tenderness.  
Range of motion was dorsiflexion at 50 degrees, with pain; 
flexion at 70 degrees, with pain; ulnar deviation at 40 
degrees, with pain; and radially deviation at 15 degrees, 
with pain.  Grip strength and range of motion of the fingers 
were normal.  The sensory examination of the hand was normal.  
However, the examiner noted that grip strength of the left 
hand was about half of what he would expect when comparing it 
to the right hand.  There was no change shown with repetitive 
motion.  The examiner noted that a previous VA x-ray taken in 
2001 showed some degenerative changes of the wrist. 

The veteran's service-connected residuals of left wrist 
fracture have been rated by the RO under the provisions of 
Diagnostic Code 5215.  Under Diagnostic Code 5215, the 
maximum rating allowed for disability resulting from 
limitation of motion of the wrist is 10 percent.  This rating 
is applicable when there is limitation of motion of the wrist 
with dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.  Since the veteran 
currently receives the maximum 10 percent rating, an 
increased rating under this provision is not possible.  
Further, a higher rating is not possible under Diagnostic 
Code 5214 for ankylosis of the wrist.  The record contains no 
objective finding of ankylosis (favorable or unfavorable).  

The Board now turns to see whether a higher rating is 
warranted under other diagnostic codes.  Since the veteran's 
service medical records indicated that the veteran fractured 
both his left ulna and radius in the motorcycle accident, the 
Board must determine whether Diagnostic Code 5211 for 
impairment of the ulna and Diagnostic Code 5212 for 
impairment of the radius are applicable to the instant case.  
Under Diagnostic Code 5211 (impairment of the ulna), a rating 
of 10 percent is warranted where there is malunion of the 
ulna with bad alignment.  A rating of 20 percent is warranted 
where there is nonunion of the ulna in the lower half.  A 
rating of 30 percent (20 percent if minor) is warranted where 
there is nonunion in the upper half, with false movement, 
without loss of bone substance or deformity.  A rating of 40 
percent (30 percent if minor) is warranted where there is 
nonunion in the upper half, with false movement, with loss of 
bone substance (1 inch, 2.5 cms) and marked deformity.  In 
the instant case, there is no objective medical finding of 
any nonunion of the left ulna.  Consequently, the criteria 
for a rating in excess of 10 percent under Diagnostic Code 
5211 are not met.

Under Diagnostic Code 5212 (impairment of the radius), a 
rating of 10 percent is warranted where there is malunion of 
the radius with bad alignment.  A rating of 20 percent is 
warranted where there is nonunion of the radius in the upper 
half.  A rating of 30 percent (20 percent if minor) is 
warranted where there is nonunion in the lower half, with 
false movement without loss of bone substance or deformity.  
A rating of 40 percent (30 percent if minor) is warranted 
where there is nonunion in the lower half, with false 
movement with loss of bone substance (1 inch, 2.5 cms) and 
marked deformity.  Again, there is no objective finding of 
any nonunion of the left radius; and, thus, the criteria for 
a rating in excess of 10 percent under Diagnostic Code 5212 
are not met.

The Board finds that neither VA examinations nor treatment 
records have shown significant limitation of motion or 
ankylosis of any of the left hand fingers to warrant 
application of Diagnostic Codes 5216-5230. 

Additionally, the Board notes that Diagnostic Code 5003 
applies to degenerative arthritis.  Pursuant to Diagnostic 
Code 5003, arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4,71a, Diagnostic Code 5003.

Under Diagnostic Code 8515 (the provision addressing problems 
with the median nerve), incomplete paralysis of the median 
nerve of the major hand warrants a 10 percent rating when 
mild, a 30 percent rating when moderate, and a 50 percent 
rating when severe.  The Board notes that the medical 
evidence of record revealed no objective finding of 
neurological deficits in the veteran's upper left extremity.  
There have also been no objective findings of sensory loss.  
Since the VA examinations did not show evidence of even mild 
incomplete paralysis and an August 2003 VA treatment record 
showed no nerve impairment, a rating under Diagnostic Code 
8515 is not warranted.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time. See DeLuca v. Brown, 8 
Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998). However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

Again, the Board acknowledges the veteran's statements 
concerning the pain he must deal with daily in his left 
wrist.  Nevertheless, a preponderance of the evidence is 
against the veteran's claim for an increased rating of 
residuals of left wrist fracture.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Low Back Disability

The veteran is claiming entitlement to service connection for 
low back disability, to include as secondary to his service 
connected disabilities.  The service medical records revealed 
that the veteran had an abrasion on his lateral posterior 
back from the August 1974 motorcycle accident.  There are no 
other service medical records referencing problems with the 
veteran's back.  A September 1975 examination for discharge 
showed that the veteran's spine was clinically evaluated as 
normal.  
Further, upon discharge from active duty in October 1975, the 
veteran filed a claim for compensation; however, the claim 
did not mention any low back disability.  The first post 
service treatment record with respect to low back pain is in 
February 1990, 15 years after service, by a private 
practitioner.  The record stated that the veteran had the 
onset of low back pain after lifting drywall at work in 
August 1989.  The veteran complained of pain in his low back 
and left leg.  A March 1990 record indicated that an August 
1989 CT scan was consistent with herniated nucleus pulposus 
of L4 on the left.  Private records also showed that the 
veteran had a left L4-L5 laminotomy and discectomy in April 
1990 and a repeat L4 discectomy in September 1990.  A 
September 2000 private treatment record indicated that the 
veteran had low back pain and left S1 radiculopathy.  The 
veteran traced his problems back to 1990 when he was injured 
while working construction.  Other private treatment records 
showed that the veteran had a L4-S1 pedicle screw fixation 
and posterolateral fusion performed in October 2000.  
Afterwards, the veteran was unable to go back to work in 
construction. 

According to records from the Social Security Administration, 
the veteran has received retirement disability since June of 
2000 for his degenerative disc disease and degenerative joint 
disease of the lumbar spine, as well as hypertension and 
depression. 

On remand, the veteran was afforded a VA examination in April 
2005.  The claims file was reviewed by the examiner.  The 
examiner noted that x-rays and MRIs have shown significant 
degenerative changes in the lumbosacral spine, both disc and 
joint.  The veteran has also had significant hardware in the 
joint as the result of the fusions.  The examiner stated that 
in his opinion, the veteran's low back disability is not at 
all related to the motorcycle accident or the veteran's 
service connected left shoulder and left wrist disabilities.    

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
motorcycle accident resulted in a chronic back disability.  
Instead, the overall evidence shows that any back problems 
from the accident were acute in nature and had resolved by 
the time of the veteran's discharge from service.  This is 
supported by the April 2005 VA opinion and the finding of a 
clinically normal spine by military medical personnel at the 
September 1975 discharge examination.  This is significant 
because it shows that in the opinion of medically trained 
individuals, the spine was clinically normal at that time.  
Moreover, upon discharge from service, the veteran filed a 
claim for service connection but did not include any 
reference to a low back disability, which further 
demonstrates that the veteran himself did not believe he had 
a chronic back disability at the time of discharge.  Lastly, 
the veteran's own statements to his private physicians 
indicated that his back problems began in 1989 and 1990 due 
to work-related injuries. . 

Further, the veteran testified at the Board hearing that 
private doctors told him that his low back disability was 
related to the motorcycle accident while in service or 
possibly secondary to his left shoulder disability.  The 
Board held the case open for 30 days after the hearing to 
give the veteran a chance to submit additional medical 
evidence.  The Board also included in its October 2004 remand 
that the veteran should be requested to provide additional 
information concerning these doctors who offered these 
opinions.  The November 2004 VCAA letter followed this 
mandate.  However, the veteran has not submitted any further 
information. 

Based on the medical evidence of record, the Board is 
compelled to conclude that the veteran's current low back 
disability is not related to his active service, nor is it 
related to his service connected left shoulder and left wrist 
disabilities.  There is no evidence of a back injury in 
service, besides the abrasion noted from the motorcycle 
accident.  The April 2005 VA examiner stated that the 
veteran's low back disability was not related to service or 
his service connected disabilities.  Further, the record 
shows that it was 15 years from the date of discharge in 
October 1975 until the first medical evidence of a low back 
disability in February 1990, which referenced the cause as an 
August 1989 work related injury, so there is no supporting 
evidence of continuity of pertinent symptomatology.  
Moreover, there is no evidence of arthritis in the low back 
within one year after service so the service incurrence of 
arthritis may not be presumed.  Thus, a preponderance of the 
evidence is against the veteran's claim for low back 
disability, to include as secondary to his service connected 
left shoulder and left wrist disabilities.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Left Hip Disability

The veteran is also claiming entitlement to service 
connection for left hip disability, to include as secondary 
to his service connected left shoulder disability.  As 
mentioned above, the service medical records revealed that 
the veteran had an abrasion on his lateral posterior back as 
well as lateral aspect of the left buttocks due to the August 
1974 motorcycle accident.  The records also showed that he 
impacted his left side during the accident.  However, there 
is no particular mention of an injury to the left hip from 
the motorcycle accident.  Further, there is no other evidence 
in the service records of a left hip injury.  A September 
1975 discharge examination showed the veteran's lower 
extremities to be clinically evaluated as normal. 

As previously discussed, upon discharge from active duty in 
October 1975, the veteran filed a claim for compensation; 
however, the claim did not mention any left hip disability.  
The first post service treatment record is in February 1990, 
15 years after service.  Private treatment records from 
February 1990 to May 2001 indicated that the veteran suffered 
left leg pain due to his low back disability.  These records 
do not indicate a separate diagnosis with respect to any left 
hip disability. 

In the April 2005 VA examination, the examiner diagnosed the 
veteran with left hip strain.  The examiner stated that in 
his opinion that there was clearly no relationship between 
the left shoulder disorder and the left hip disorder.  The 
examiner also stated that, without resorting to unfounded 
speculation, he could not connect the left hip problem with 
the present left hip disability because of the lack of any 
documentation of any continuing left hip problems in the 
veteran's service record or subsequently. 

Again, the Board acknowledges the veteran's testimony that he 
has had left hip problems since he was thrown on his left 
side during the motorcycle accident.  Nevertheless, based on 
the medical evidence of record, the Board is compelled to 
conclude that the veteran's current left hip disability is 
not related to his active service, nor is it related to his 
service connected left shoulder disability.  There is no 
evidence of a hip injury in service.  The April 2005 VA 
examination report, although slightly unclear, stated that 
the veteran's left hip could not be connected to service 
without speculation and that the disability was not related 
his service connected left shoulder disability.  Further, the 
record shows that it was 15 years from the date of discharge 
in October 1975 until the first medical evidence of left leg 
pain in February 1990, which appears to have been caused by 
low back pain rather than a separate left hip disability, so 
there is no supporting evidence of continuity of pertinent 
symptomatology.  Thus, a preponderance of the evidence is 
against the veteran's claim for left hip disability, to 
include as secondary to his service connected left shoulder 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


